June 27, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER,
                           Appellant

NO. 14-12-00847-CV                          V.

                          VICKI M. KING, Appellee
                     ________________________________

      This cause, an appeal from the judgment signed August 31, 2012 in favor of
appellee Vicki M. King, was heard on the transcript of the record. We have
inspected the record and find that appellant University of Texas M.D. Anderson
Cancer Center has not waived immunity to King’s suit. We therefore order the
judgment of the court below REVERSED and RENDER judgment dismissing
King’s suit with prejudice.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Vicki M. King.

      We further order this decision certified below for observance.